Citation Nr: 0728131	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-17 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral cataracts secondary to radiation burns.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of a right eye corneal abrasion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to May 
1980 and from September 1983 to June 1992.  Thereafter, it 
appears that he served in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock Arkansas, which determined that new and 
material evidence had been submitted sufficient to reopen the 
claims, but ultimately denied the claims.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  The 
Board also notes that the veteran was originally denied 
service connection for radiation burns of the bilateral eyes 
and for the residuals of right eye cataract surgery in an 
August 2003 RO decision.  However, the issues were 
subsequently recharacterized as reflected above in the April 
2006 statement of the case (SOC).

In his substantive appeal to the Board, received in June 
2006, the veteran requested a travel board hearing.  In April 
2007, the veteran presented testimony at a personal hearing 
conducted at the Little Rock RO before Kathleen K. Gallagher, 
a Veterans Law Judge (VLJ) who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002) and who is rendering the determination in this 
case.  A transcript of this personal hearing is in the 
veteran's claims folder.


FINDINGS OF FACT

1.  The evidence received since the August 2003 RO decision, 
by itself or in conjunction with previously considered 
evidence, does not relate to an unsubstantiated fact 
necessary to substantiate the claim for service connection 
for bilateral cataracts secondary to radiation burns.

2.  The evidence received since the August 2003 RO decision, 
by itself or in conjunction with previously considered 
evidence, does not relate to an unsubstantiated fact 
necessary to substantiate the claim for service connection 
for the residuals of a right eye corneal abrasion.


CONCLUSIONS OF LAW

1.  The August 2003 RO decision denying the claim for service 
connection for bilateral cataracts secondary to radiation 
burns is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2006).

2.  The August 2003 RO decision denying the claim for service 
connection for the residuals of a right eye corneal abrasion 
is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2006).

3.  Evidence received after the August 2003 RO decision is 
not new and material, and the veteran's claim for bilateral 
cataracts secondary to radiation burns is denied.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2006); 
38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (2006).

4.  Evidence received after the August 2003 RO decision is 
not new and material, and the veteran's claim for the 
residuals of a right eye corneal abrasion is denied.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2006); 
38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claims, a 
letter dated in September 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  He 
was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

That was done here in the September 2004 letter for the 
claims on appeal.  Specifically, in the letter, the RO 
provided the veteran with a definition of new and material 
evidence as well as the criteria necessary to establish 
service connection.  The letter also satisfied Kent in that 
it notified the veteran that his original claims were denied 
because the conditions were not incurred in or caused by 
military service.  The veteran was informed that he needed to 
submit new and material evidence related to these facts in 
order to raise a reasonable possibility of substantiating his 
claims that was not simply repetitive or cumulative of the 
evidence on record when his claim was previously denied.  

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on the disability ratings and 
effective dates, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the veteran is not 
entitled to service connection for either claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Board notes that the veteran has not undergone a VA 
examination in connection with his claim for the residuals of 
a right eye corneal abrasion.  However, as noted above, VA is 
not required to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured.  38 U.S.C.A. § 5103A(f).  As will be discussed 
below, new and material evidence has not been submitted 
sufficient to reopen the claims.  Therefore, VA has no duty 
to provide the veteran with an examination in connection with 
that claim.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran testified at a 
hearing in April 2007.  During the hearing, the veteran 
stated that he served in the Air National Guard after his 
period of active service.  However, he stated that he did not 
complain of eye problems during his time with the Air 
National Guard.  As such, there is no need to request the 
veteran's National Guard records.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to his claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

An August 2003 RO decision denied service connection for 
bilateral cataracts secondary to radiation burns and for the 
residuals of a right eye corneal abrasion because there was 
no evidence that bilateral cataracts or a right eye corneal 
abrasion either occurred in or were caused by service.  
Because the veteran did not perfect an appeal on that 
decision, it is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
The veteran, however, now seeks to reopen his claims.  As 
noted, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final August 2003 rating decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final August 2003 rating decision although 
new, is not material within the meaning of 38 C.F.R. § 
3.156(a).  

In this regard, the evidence associated with the veteran's 
claims file subsequent to the August 2003 RO decision 
relevant to the claims includes the veteran's May 1992 
separation report of medical history, which noted that the 
veteran suffered R.F. (radiofrequency) burns to his eyes in 
October 1976 and a corneal abrasion to his right eye in 
November 1987, which were both noted to be treated and 
resolved; private treatment records from B.E.S.A. dated from 
1997 and 2003, which reflected that the veteran underwent 
cataract surgery for each eye on separate occasions in 1998 
and 2003; a June 2005 letter from Dr. G.O.P. along with 
private treatment records dated in 1996 that showed treatment 
for the left eye and a finding of a posterior subcapsular in 
the right eye in 1996; an August 2005 letter from Dr. G.O.P. 
that noted that the veteran had been exposed to microwave 
radiation in-service and that cataracts have been reported 
following exposure to microwave radiation; and an April 2006 
VA examination in which the examiner opined that he could not 
state that the veteran's cataracts were caused by radiation 
because he did not have enough evidence; as well as 
statements and testimony provided by the veteran.  

As noted, the veteran's claims were previously denied because 
there was no evidence that either condition either occurred 
in or was caused by service.  Although the veteran has now 
provided his May 1992 separation report of medical history 
which reflected that the veteran suffered RF (radiofrequency) 
radiation burns to his eyes in October 1976 and a corneal 
abrasion to his right eye in November 1987, it was noted in 
that record that both injuries had been treated and resolved.  
Further, the veteran's service medical records contain a June 
1993 enlistment examination and report of medical history, 
presumably for the Air National Guard, which was negative for 
complaints of eye trouble or notations of any eye problems.  
As such, the June 1993 enlistment examination and report of 
medical history support the May 1992 notation that any 
residuals of radiation burns or of a right eye corneal 
abrasion had resolved.  

Private treatment records from B.E.S.A. reflected that the 
veteran underwent cataract surgery for his right eye in July 
1998 and for his left eye in July 2003.  In a June 2005 
letter, Dr. G.O.P. stated that he first noticed a posterior 
subcapsular (cataract) in July 1996.  However, although it 
was noted on the treatment entries that the veteran reported 
exposure to radiation in the military, none of these 
treatment records indicated that the veteran's cataracts were 
related to radiation exposure.  The Board also acknowledges 
an August 2005 letter from Dr. G.O.P. that noted that the 
veteran had bilateral cataract surgery and was exposed to 
microwave radiation in-service.  Dr. G.O.P. added that 
cataracts have been reported following exposure to microwave 
radiation.  However, Dr. G.O.P. did not specifically relate 
microwave radiation exposure to the veteran's bilateral 
cataract development.  See Sacks v. West, 11 Vet. App. 314, 
317 (1998).  As such, this letter has little probative value.  
Additionally, after reviewing the veteran's claims file which 
contained Dr. G.O.P.'s letter, the April 2006 VA examiner was 
unable to relate the veteran's cataracts to radiation 
exposure in-service.  

Specific to the claim for entitlement to service connection 
for the residuals of a right eye corneal abrasion, there have 
been no post-service findings of any right eye corneal 
abrasion.  As noted, the evidence must show that the veteran 
has the disability for which benefits are being claimed.  
Degmetich, 104 F. 3d at1332.  Further, the veteran testified 
during his April 2007 hearing that his cataract surgery 
corrected his residuals of right eye abrasion and he had not 
received treatment for his right eye since his last surgery, 
which was in 2003.  As such, there are no current findings of 
any residuals of a right eye corneal abrasion.

The Board acknowledges the veteran's testimony that he has 
suffered with eye problems since service and still saw halos 
of light, particularly in his left eye.  However, although 
the veteran may sincerely believe that his disabilities were 
either incurred during service, he, as a layperson, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 294 
(1992).  Consequently, the Board finds that his statements 
and arguments are not new and material.  

Thus, the Board concludes that no evidence has been received 
since the August 2003 RO decision, which relates, either by 
itself or when considered with previous evidence of record, 
to an unestablished fact necessary to substantiate the 
claims; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claims sought to be reopened, and which raises a 
reasonable possibility of substantiating the claims.  38 
C.F.R. § 3.156(a).  Specifically, there is still no competent 
medical evidence that indicates that the veteran currently 
has bilateral cataracts or any residuals of a right eye 
corneal abrasion that are etiologically related to his 
military service.  Accordingly, the Board finds that new and 
material evidence has not been presented to reopen the 
veteran's previously denied claims for service connection for 
bilateral cataracts secondary to radiation burns or for the 
residuals of a right eye corneal abrasion


ORDER

New and material evidence having not been submitted, 
entitlement to service connection for bilateral cataracts 
secondary to radiation burns.

New and material evidence having not been submitted, 
entitlement to service connection for the residuals of a 
right eye corneal abrasion.


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


